UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

LEDA I.,

                       Plaintiff,                        DECISION AND ORDER
              v.
                                                         1:20-CV-00434 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                    INTRODUCTION

       Represented by counsel, Plaintiff Leda I. (“Plaintiff”) brings this action pursuant to

Title XVI of the Social Security Act (the “Act”), seeking review of the final decision of

the Commissioner of Social Security (the “Commissioner,” or “Defendant”) denying her

application for supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 10; Dkt. 12), and Plaintiff’s reply (Dkt. 15). For the reasons

discussed below, the Commissioner’s motion (Dkt. 12) is granted and Plaintiff’s motion

(Dkt. 10) is denied.




                                            -1-
                                     BACKGROUND

       Plaintiff protectively filed her application for SSI on January 27, 2016. (Dkt. 6 at

17, 209).1 In her application, Plaintiff alleged disability beginning January 1, 2009. (Id.

at 17, 211). Plaintiff’s application was initially denied on May 18, 2016, and upon

reconsideration on May 12, 2017. (Id. at 17, 238-240). At Plaintiff’s request, a hearing

was held before administrative law judge (“ALJ”) Mary Sparks on November 14, 2018.

(Id. at 17, 189-208). At the hearing, Plaintiff modified her alleged onset date to the filing

date of January 27, 2016. (Id. at 17). On March 29, 2019, the ALJ issued an unfavorable

decision. (Id. at 14-33). Plaintiff requested Appeals Council review; her request was

denied on February 12, 2020, making the ALJ’s determination the Commissioner’s final

decision. (Id. at 7-10).

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or




                                           -3-
combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

                                           -4-
that Plaintiff had not engaged in substantial gainful work activity since January 27, 2016,

the application date. (Dkt. 6 at 19).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

anxiety disorder, depressive disorder, osteoarthritis in the bilateral knees, obesity, and a

history of polysubstance abuse. (Id.). The ALJ further found that Plaintiff’s medically

determinable impairment of Hepatitis C was not severe and that her claimed history of four

seizures and a fracture of her left arm in 2009 were not medically determinable impairments

as defined in the Act. (Id. at 19-20).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 20). The ALJ particularly considered the criteria of Listings 1.02, 12.04, and 12.06 in

reaching her conclusion. (Id. at 20-21).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 416.967(b), except with the additional

limitations that she:

       may never climb ladders, ropers or scaffolds, and no more than occasionally
       climb ramps and stairs, balance, stoop, crouch, kneel or crawl and is limited
       to performing simple repetitive jobs defined as those having no more than 1-
       2 tasks as defined by the US Dept. of Labor Employment and Training
       Administration in the Revised Handbook for Analyzing Jobs; and they must
       be low stress jobs defined as those having no more than occasional decision
       making required and no more than occasional changes in the work setting
       and she can have no more than occasional interaction with the public or
       coworkers.

(Id. at 22). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Id. at 28).

                                           -5-
         At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of silverware wrapper, housekeeper, and

label maker. (Id. at 28-29). Accordingly, the ALJ found that Plaintiff was not disabled as

defined in the Act. (Id. at 29).

II.      The Commissioner’s Determination is Supported by Substantial Evidence and
         Free from Reversible Error

         Plaintiff asks the Court to remand this matter to the Commissioner, arguing that (1)

the ALJ erred in failing to include in the RFC finding a requirement that Plaintiff use a

cane, (2) the Appeals Council failed to properly consider new evidence presented to it, and

(3) the ALJ failed to properly account for the symptoms of Plaintiff’s mental impairments

when assessing her RFC. (Dkt. 10-1 at 2). The Court has considered each of these

arguments and, for the reasons discussed below, finds them without merit.

         A.     Failure to Include Requirement for Cane Use

         The record in this case shows that on March 31, 2017, Plaintiff asked Dr. Frances

Ilozue for a prescription for a “standard cane due to abnormal gait s/p torn meniscus,”

which Dr. Ilozue subsequently ordered from the Buffalo Pharmacy. (Dkt. 6 at 489-490).

Plaintiff argues that the ALJ improperly disregard this prescription by Dr. Ilozue based on

her own lay interpretation of the evidence. (Dkt. 10-1 at 15-16). This argument lacks

merit.

         “[I]n order [for an ALJ] to find that a hand-held assistive device, such as a cane, is

medically required, the record must contain medical documentation establishing the need
                                              -6-
for the device to aid in walking or standing.” Rowe v. Berryhill, No. 1:17-CV-00208-MAT,

2018 WL 4233702, at *4 (W.D.N.Y. Sept. 6, 2018) (citing Social Security Ruling (“SSR”)

96-9P, 1996 WL 374185 at *7)). In addition, “the documentation must describe the

circumstances for which it is needed (i.e., all the time, periodically, or only in certain

situations; distance and terrain; and other relevant information).” Id.

       Here, the record before the ALJ did not contain medical evidence establishing the

need for use of a cane. As the ALJ noted in her decision, on March 31, 2017—the same

day that Dr. Ilozue prescribed a cane at Plaintiff’s request—Dr. Ilozue also noted that

Plaintiff walked with a normal gait and had no obvious instability, intact motor strength,

and a full range of motion in her lower extremities. (Dkt. 6 at 24, 490). The same was true

on March 3, 2017, the only other occasion on which Dr. Ilozue saw Plaintiff. (Id. at 24,

495). As the ALJ further noted, Plaintiff did not require an assistive device when examined

by consultative examiner Dr. Hongbiao Liu on March 7, 2017, and notes from her treatment

providers reflect normal gait on visits on December 15, 2017, July 18, 2018, and September

19, 2018, with no indication that an assistive device was necessary. (Id. at 24-25, 480, 592,

608, 718). On these facts, the Court finds no error in the ALJ’s failure to incorporate use

of a cane into the RFC finding. See Gonzalez v. Comm’r of Soc. Sec., No. 19-CV-06230,

2020 WL 4548031, at *5 (W.D.N.Y. Aug. 6, 2020) (ALJ did not err in failing to find that

the plaintiff needed a cane where “at the appointment when [plaintiff’s physician]

prescribed plaintiff a cane, she observed that he walked normally without an assistive

device” and “[d]espite the prescription of a cane, she and other medical providers observed

that he walked normally without the cane”).

                                            -7-
      The cases cited by Plaintiff (see Dkt. 10-1 at 20) are inapposite and do not support

a finding of error in this case. In Ramos v. Comm'r of Soc. Sec., No. 17-CV-4632 (WFK),

2019 WL 4602826 (E.D.N.Y. Sept. 23, 2019), “each examining source noted that the

Plaintiff was required to use an assistance device and to wear knee braces.” Id. at *4.

Similarly, in Wright v. Colvin, No. 6:13-CV-06585 MAT, 2015 WL 4600287 (W.D.N.Y.

July 29, 2015), the plaintiff’s “use of a cane and . . . gait abnormality” were well-

documented in the medical record. Id. at *5. Gregory F. v. Comm’r of Soc. Sec., No. 19-

CV-00481-LJV, 2020 WL 7166738 (W.D.N.Y. Dec. 7, 2020) is another case where

numerous medical records “did more than simply observe that [the plaintiff] used a cane:

they confirmed that he needed one.” Id. at *4. No comparable facts are present here.

      B.     Appeals Council Consideration of Additional Evidence

      Plaintiff submitted the following additional evidence to the Appeals Council: (1)

records from Buffalo General Hospital dated from April 5, 2017, to March 28, 2019; (2)

records from the Erie County Medical Center (“ECMC”) Neurology Department dated

from March 28, 2019; (3) records from ECMC dated from January, 2017, to April 1, 2019;

and (4) records from Evergreen Health Services, Inc. dated from March 17, 2017, to April

22, 2019. (Dkt. 6 at 6). In denying Plaintiff’s request for review, the Appeals Council

found that there was not a “reasonable probability that [this evidence] would change the

outcome of the decision.” (Id.).

      “[T]he Appeals Council, in reviewing a decision based on an application for

benefits, will consider new evidence only if (1) the evidence is material, (2) the evidence

relates to the period on or before the ALJ’s hearing decision, and (3) the Appeals Council

                                           -8-
finds that the ALJ’s decision is contrary to the weight of the evidence, including the new

evidence.” Rutkowski v. Astrue, 368 F. App’x 226, 229 (2d Cir. 2010) (citing 20 C.F.R.

§ 416.1470); see also Graham v. Berryhill, 397 F. Supp. 3d 541, 557 n.10 (S.D.N.Y. 2019)

(when faced with an argument that the Appeals Council failed to appropriately consider

the new evidence submitted to it, “the court is expected to determine if the new evidence

results in the ALJ’s decision not being supported by substantial evidence or otherwise runs

afoul of [42 U.S.C.] section 405(g)”).

       Here, many of the records Plaintiff submitted to the Appeals Council were

duplicative of records already provided to the ALJ. In the non-duplicative records, there

was a new opinion from treating nurse practitioner (“NP”) Cathleen Niedermayer dated

August 20, 2018. (Dkt. 6 at 139-140). NP Niedermayer, who had been treating Plaintiff

since 2017, opined that she had “no evidence of limitations” in walking, standing, sitting,

lifting, carrying, pushing, pulling, bending, seeing, hearing, speaking, or using her hands,

and was only “moderately limited” in “stairs or other climbing.” (Id. at 140). NP

Niedermayer also opined that Plaintiff had no limitations in her mental functioning. (Id.).

This opinion, which is less restrictive than the ALJ’s RFC finding, plainly does not render

the ALJ’s determination that Plaintiff was capable of performing a limited range of light

work against the weight of the evidence.

       Nor, contrary to Plaintiff’s argument, do records from late 2018 and early 2019

reflecting use of a cane call into question the validity of the ALJ’s determination. Review

of the additional evidence submitted to the Appeals Council reveals that Plaintiff sprained

her right knee in September 2018 while breaking up a fight between her dog and another

                                           -9-
dog. (Dkt. 6 at 150-54). Plaintiff’s ability to walk was impacted as a result of this accident,

necessitating temporary use of a cane. (See id. at 135). However, on December 27, 2018,

Plaintiff’s gait was normal and she had a normal range of motion in her extremities. (Id.

at 147).    By April 1, 2019, Plaintiff’s physicians indicated that she required only

“conservative measures” to treat her knee pain, not including the use of a cane. (Dkt. 6 at

180)2. Plaintiff’s temporary use of a cane due to an accident does not render the ALJ’s

finding that Plaintiff was capable of a limited range of light work contrary to the weight of

the evidence.

       Plaintiff also submitted to the Appeals Council NP Niedermayer’s treatment notes

from April 22, 2019, indicating that Plaintiff had a “markedly antalgic gait” and was using

a cane after suffering a fall the previous day when her dog pulled her down. (See id. at

128). This evidence of a worsening in Plaintiff’s condition outside the relevant time period

and after a fall does not render the ALJ’s determination against the weight of the evidence.

See Ramsey v. Comm’r of Soc. Sec., 830 F. App’x 37, 40 (2d Cir. 2020) (physician’s

examination performed outside the relevant time period and after “a recent fall . . . did not

bear on [the plaintiff’s] limitations for the disability period.”).

       In sum, “[t]he evidence submitted by [Plaintiff] to the Appeals Council does not

contradict the ALJ’s finding . . . and therefore the ALJ’s determination is supported by


2
       Plaintiff’s physicians’ note from this date also states “Work Status: Totally
Disabled.” (Dkt. 6 at 180). Plaintiff seems to suggest that this is an opinion of a treating
physician that should have been credited by the Appeals Council. (See Dkt. 15 at 8).
However, a review of the treatment records indicates that it was Plaintiff herself who
reported to her physicians on April 1, 2019, that she was “currently on disability for knee,
shoulder, PTSD.” (Id. at 179). In any event, the ultimate issue of disability is reserved for
the Commissioner.
                                          - 10 -
substantial evidence.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996). The Court finds no

basis for remand or reversal in the Appeals Council’s assessment of the additional evidence

submitted by Plaintiff.

       C.     Assessment of Symptoms from Mental Impairments

       Plaintiff’s final argument is that the ALJ gave insufficient credence to her testimony

that her mental impairments caused episodic symptoms.           (See Dkt. 10-1 at 28-30).

However, the Court finds no error in the ALJ’s assessment of Plaintiff’s subjective

complaints.

       The ALJ, who has the “opportunity to observe witnesses’ demeanor, candor,

fairness, intelligence and manner of testifying,” is “best-positioned to make accurate

credibility determinations.” Whiting v. Astrue, No. CIV.A. 1:12-274, 2013 WL 427171, at

*6 (N.D.N.Y. Jan. 15, 2013), adopted, 2013 WL 427166 (N.D.N.Y. Feb. 4, 2013). As such,

“credibility findings of an ALJ are entitled to great deference and therefore can be reversed

only if they are patently unreasonable.” Perez v. Barnhart, 440 F. Supp. 2d 229, 235

(W.D.N.Y. 2006) (quotation omitted).

       In assessing the credibility of a claimant’s subjective complaints, the regulations

applicable to Plaintiff’s claims require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether the

claimant suffers from a ‘medically determinable impairment[ ] that could reasonably be

expected to produce’” her symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1) ). “Second,

the ALJ must evaluate the intensity and persistence of those symptoms considering all of

the available evidence; and, to the extent that the claimant’s [subjective] contentions are

                                           - 11 -
not substantiated by the objective medical evidence, the ALJ must engage in a credibility

inquiry.” Id. The ALJ applied the two-step inquiry in this case and determined that

Plaintiff’s subjective complaints were not fully credible. (Dkt. 6 at 23).

       With respect to Plaintiff’s mental impairments, the ALJ explained that Plaintiff’s

sporadic treatment history, her self-reported ability to—among other things—manage her

own money, her failure to provide her mental health providers with accurate information

regarding her history of substance abuse, and the psychiatric examinations of record all

rendered her subjective complaints less than fully credible. (Id. at 26-27). Plaintiff makes

no meaningful critique of the ALJ’s credibility assessment, and the Court finds no error

therein.

       Plaintiff does make a cursory argument that the ALJ’s conclusion that she was not

limited in interactions with supervisors but was limited in her interactions with coworkers

and the public is not supported by substantial evidence. (Dkt. 10-1 at 29-30). However,

while Plaintiff testified that she had difficulty being in public and around groups of people

(see Dkt. 6 at 21, 199), she points to no evidence suggesting that she had similar difficulty

in one-on-one situations. To the contrary, as the ALJ noted, Plaintiff reported being able

to attend bible study and socialize with her family and friends. (Id. at 21, 27). The Court

finds no error in the ALJ having accounted for Plaintiff’s aversion to groups of people by

limiting her interactions with coworkers and the public, but not with supervisors.

       In sum, the Court concludes that the ALJ’s assessment of Plaintiff’s subjective

complaints was reasonable and consistent with the evidence of record. Accordingly, there

is no basis for remand or reversal.

                                           - 12 -
                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 12) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 10) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge

Dated: June 24, 2021
       Rochester, New York




                                          - 13 -
